Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 6, 2020

                                      No. 04-19-00466-CR

                                  Scott Ralph WHEELOCK,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B18291
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        By order dated December 18, 2019, the District Clerk of Kerr County was ordered to
provide appellant, who is representing himself pro se, with a complete, duplicate copy of the
clerk’s record and reporter’s record for trial court cause number B18291. Pending before the
court are numerous motions filed by appellant. In his cover letter to his Motion and Request for
Copies of Documents of “Stricken Appendix”, appellant states he had not received a copy of the
record from the District Clerk of Kerr County. The cover letter is dated January 1, 2020, and
was filed in this court on January 6, 2020.

         On December 27, 2019, the District Clerk of Kerr County filed written proof in this court
that the copy of the record was sent to appellant on December 26, 2019. Accordingly, it appears
appellant may not have received the copy of the record by the date he sent the January 1, 2020
cover letter. Because it appears appellant may not have timely received the record, the deadline
for filing the appellant’s brief is EXTENDED to March 2, 2020.

       Appellant’s Motion to Request All Files from Attorney is GRANTED IN PART. It is
ORDERED that Mr. Douglas S. Daniel provide appellant with a complete copy of his file in trial
court cause number B18291. It is further ORDERED that Mr. Daniel file written proof that a
copy of the file was sent to appellant no later than ten days from the date of this order.

        Appellant’s Motion and Request for Copies of Documents of “Stricken Appendix” is
DENIED WITHOUT PREJUDICE to appellant requesting copies of specific documents that are
not included in the clerk’s record provided by the District Clerk of Kerr County. Appellant’s
brief must contain proper record citations to any documents referenced in his brief. See
TEX. R. APP. P. 38.1(g), (i). This court will not consider any documents included in an
appendix to appellant’s brief that are not contained in the clerk’s record. See Blank v.
State, 172 S.W.3d 673, 675 n.1 (Tex. App.—San Antonio 2005, no pet.) (not designated for
publication).

       Appellant’s Motion for Resentencing is DENIED WITHOUT PREJUDICE to appellant
including any arguments relating to resentencing in his brief. The clerk of this court is instructed
to forward a copy of appellant’s motion to the trial court clerk for filing.

        The State’s Motion for Access to All Filings is GRANTED. The clerk of this court is
instructed to make appellant’s filings available to the State through the court’s website.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court